Citation Nr: 1138048	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an increased rating for degenerative changes of the thoracic spine, currently rated 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from October 1973 to September 1977.  

This appeal comes before the Board of Veterans' Appeals (hereinafter: the Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia, that in pertinent part denied an increased rating for a thoracic spine disability.  

In June 2009, the Board denied an increased rating for a thoracic spine disability; however, in February 2011, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated that decision and remanded it back to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court stressed that the rating assigned for a service-connected disability involves consideration of the functional effects caused by the disability, which in turn involves the application of 38 C.F.R. § 3.321(b) and consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2011) provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the veteran for his/her service-connected disability, an extra-schedular evaluation will be assigned; however, according to VAOPGCPREC 6-96, the Board lacks jurisdiction to address an extraschedular evaluation in the first instance.  

It its February 2011 Memorandum Decision concerning the instant case, the Court stated the following: 

     Because the Board failed to provide sufficient reasons and bases for rejecting the referral of the appellant's claim for an extraschedular rating for his thoracic spine condition, the Court will set aside that portion of the Board's decision; that matter is remanded for further proceeding consistent with this decision.  

The Court noted that a private physician had reported that a back disability limited the Veteran's ability to walk and climb.  The Court stressed that because such walking and climbing restrictions might not be contemplated under Diagnostic Code 5242, such restrictions trigger consideration of an extra-schedular rating, citing Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Because the Board lacks the authority to grant an extra-schedular rating in the first instance, the case must be remanded to the proper authority for initial consideration of this benefit.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also VAOPGCPREC 6-96.

Accordingly, the case is REMANDED for the following action:

The AMC should submit the claim to VA's Under Secretary for Benefits, or the Director, Compensation and Pension Service, for consideration in accordance with 38 C.F.R. § 3.321(b).  Following that action, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


